       Case 4:20-cv-02602-HSG Document 6 Filed 06/04/20 Page 1 of 2




 1    CAIRNCROSS & HEMPELMANN                         THOMAS MELONE (pro hac vice)
      JOHN RIZZARDI (pro hac vice)                    ALLCO RENEWABLE ENERGY LIMITED
      CHRISTOPHER L. YOUNG (pro hac vice)             1740 Broadway, 15th Floor
 2    524 Second Avenue, Suite 500
      Seattle, WA 98104-2323                          New York, NY 10019
 3    Telephone: (206) 254-4444                       Telephone: (212) 681-1120
      Facsimile: (206) 587-2308                       Facsimile: (801) 858-8818
 4    JRizzardi@cairncross.com                        Thomas.Melone@AllcoUS.com
      CYoung@cairncross.com
 5
      HOGE FENTON
 6
      SBLEND A. SBLENDORIO (109903)
      4309 Hacienda Drive, Suite 350
 7
      Pleasanton, CA 94588
      Telephone: (925) 224-7780
 8
      Sblend.Sblendorio@hogefenton.com
 9
      Attorneys for Appellants
10                             UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF CALIFORNIA
11

12     WINDING CREEK SOLAR LLC,
       FOOTHILL SOLAR LLC, HOLLISTER
13     SOLAR LLC, KETTLEMAN SOLAR LLC,                Case No. 20-cv-02602-HSG
       VINTNER SOLAR LLC, BEAR CREEK
14     SOLAR LLC, and ALLCO RENEWABLE                 Bankr. Adv. Pro. No. 19-03049 (DM)
       ENERGY LIMITED,
15                                                    Lead Bankr. Case No. 19-30088 (DM)
                           Appellants,
16                                                    ORDER GRANTING APPELLANTS’
       v.
                                                      MOTION TO EXTEND DEADLINE TO
17                                                    FILE OPENING BRIEF
       PACIFIC GAS AND ELECTRIC
18     COMPANY,

19                         Appellee.

20

21
            The Court, having considered the Appellants’ Motion to Extend Deadline to File Opening
22
     Brief (the “Motion”) and any opposition to the Motion, now, therefore,
23
            IT IS HEREBY ORDERED THAT:
24
            1.     The Motion is granted.
25

26
       Case 4:20-cv-02602-HSG Document 6 Filed 06/04/20 Page 2 of 2




 1         2.     Appellants shall file and serve their opening brief no later than July 15, 2020.

 2
     Dated: 6/4/2020
 3                                                  ________________________________________
                                                    Honorable Haywood S. Gilliam, Jr.
 4                                                  United States District Court Judge

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25
                                                2
26
